Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 12/21/2020, wherein claims 1-20 are pending and claims 4 and 18 are withdrawn. 

Election/Restrictions
Applicant’s election without traverse of species I, figs. 1-5 and 9 pertaining to  claims 1-3,5-17,19 and 20 in the reply filed on 12/21/2020 is acknowledged. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention device of claim 15, and  the flexible connection/flexible connectors of claims 8 and 20 (provided as an alternative to the ball joint connection, para. 43 of applicant’s spec) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. If these structures are not present in the drawings as originally filed, the examiner recommends cancelling the claim limitations because any new structures showing a particular shape, length, placement etc. are likely to present new matter. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 5, 13, 14, and 16 are objected to because of the following informalities:  
Regarding claim 5, “the pair of opposing complementary threaded connections” should be change to “the pair of opposing threaded connections” in order to maintain antecedent basis.  Appropriate correction is required.
Regarding claim 13, “the complementary threaded connections” should be change to “the pair of opposing threaded connections” in order to maintain antecedent basis.  Appropriate correction is required.

	Regarding claim 16, “roation” on the second to last line should be changed to “rotation”

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3,5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether “it” on line 4 is referring to the rotating element, the adjustable spacer, or the adjustment means. Please clarify.
Regarding claim 1, it is unclear if “the frame” in the last line is referring to the frame of the left eye piece, the frame of the right eye piece, or both. Please clarify.
Claim 3 recites the limitation "the non-rotatable connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant previously claims 2 parts are non-rotatably connected but does not claim the connection.

Regarding claim 7, it is unclear what the applicant means by “the ball joint can be snapped into the frame of the swim goggles” because a ball joint is formed of the ball and the opening the ball fits into. Therefore, it is unclear how the entire ball joint would be snapped into the frame. Does the applicant mean that a ball of the ball joint is configured to be snapped into the frame?
Claim 9 recites the limitation "the head part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the connecting piece" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which connecting piece the applicant is referring to because claim 1 previously recites a pair of connecting pieces.
Claim 12 recites the limitation "the shape of the rotating element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the head parts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the threaded bolts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (U.S. 20040088779) in view of Kudelo (U.S. Patent No. 2856813).
Regarding claim 1, Kita teaches swim goggles (figs. 4-7, para. 1) with a  spacer (4), comprising a left eyepiece (5 on left) retained in a frame (1 on left) and a right eyepiece (5 on right) retained in a frame (1 on right) (paras. 45-51); but fails to teach the spacer being adjustable, and an adjustment means for adjusting the spacing between the left eyepiece and the right eyepiece, comprising a rotating element, located between a pair of connecting pieces such that it can be adjusted, and is connected to the connecting pieces with a pair of opposing threaded connections, wherein the connecting 
Kudelo teaches eyewear (figs. 1-8) with an adjustable spacer (fig. 3, col. 2, lines 68-72, col. 3, lines 1-17) comprising an adjustment means (12-16) for adjusting the spacing between the left eyepiece and the right eyepiece (col. 2, lines 68-72, col. 3, lines 1-17), comprising a rotating element (16), located between a pair of connecting pieces (12,13 and 14,15) such that it can be adjusted, and is connected to the connecting pieces with a pair of opposing threaded connections (13 screws into 17, 15 screws into 17) (col. 2, lines 68-72, col. 3, lines 1-17), wherein the connecting pieces have a twisting safeguard (30 (which includes 31,32),33) that prevents a twisting of the connecting pieces counter to one another in the frame (col. 2, lines 68-72, col. 3, lines 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the spacer of the swim goggles of Kita so as to be formed as an adjustable spacer having an adjustment means for adjusting the spacing between the left eyepiece and the right eyepiece, comprising a rotating element, located between a pair of connecting pieces such that it can be adjusted, and is connected to the connecting pieces with a pair of opposing threaded connections, wherein the connecting pieces have a twisting safeguard that prevents a twisting of the connecting pieces counter to one another in the frame in view of Kudelo in order to allow adjustability of the fit of the goggles to suit different users (col. 1, lines 24-27 of Kudelo).

Regarding claim 3, the Kita/Kudelo combined reference teaches the non- rotatable connection of the sleeve element to the connecting pieces comprises a tongue and groove connection (bottom half of aperture, bottom half of stem within the aperture, fig. 7, col. 3, lines 8-17).
Regarding claim 5, the Kita/Kudelo combined reference teaches the connecting pieces (12,13 and 14,15)  comprise a substantially cylindrical head part (threaded end portion of stem having threads 13) and teaches connecting pieces have threaded ends received in threaded openings (col. 2, lines 68-72, col. 3, lines 1-17), but fails to teach a part of one of the pair of opposing complementary threaded connections is located in the substantially cylindrical head part.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have swapped the orientation of the threaded openings and threaded ends such that the connecting pieces are formed with threaded openings and the rotating element is formed  with threaded ends,  such that a part of one of the pair of opposing complementary threaded connections is located in the substantially cylindrical head part, as the threaded connection provides an identical function of rotational securement regardless of which component of a mating set comprises the threaded opening and which comprises the threaded end. Furthermore, it is noted that Applicant provides both options in their specification (figs. 2 and 5).


    PNG
    media_image1.png
    775
    1129
    media_image1.png
    Greyscale

Regarding claim 10, the Kita/Kudelo combined reference teaches the sleeve element (30) has a central hole in the form of a gripping window (between 31,32, fig. 3), through which the rotating element can be rotated with the fingers of a hand (col. 3, lines 65-69).
Regarding claim 11, the Kita/Kudelo combined reference teaches a pair of opposing gripping windows (top and bottom openings between 31,32) are formed on a circumference of the sleeve element (circumference formed by curved surfaces of 31,32, figs. 3,7,8).

	Regarding claim 13, the Kita/Kudelo combined reference teaches the connecting pieces having ends formed as threaded bolts that connect to threaded bores of the rotating element (fig. 3, col. 2, lines 68-72, col. 3, lines 1-17 of Kudelo), however,  the Kita/Kudelo combined reference fails to teach the complementary threaded connections between the rotating element and the connecting pieces comprises a pair of threaded bolts formed on the ends of the rotating element, which are threaded into a threaded bore in each of the connecting pieces.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have swapped the orientation of the threaded bores and threaded bolts such that the connecting pieces are formed with threaded bores and the rotating element is formed  with threaded bolts, as the threaded connection provides an identical function of rotational securement regardless of which component of a mating set comprises the threaded bores and which comprises the threaded bolts. Furthermore, it is noted that Applicant provides both options in their specification (figs. 2 and 5).
Regarding claim 14, the Kita/Kudelo combined reference teaches the complementary threaded connections between the rotating element and the connecting pieces comprises threaded bolts formed on the ends of the connecting pieces, which 

Claim 1 is redefined for claim 15 such that the twisting safeguard is 30.
Regarding claim 15, the Kita/Kudelo combined reference teaches the threaded bolts (13,15, 33) have a retention device (33) that prevents the threaded bolts from being unscrewed entirely from the threaded bores (col. 3, lines 14-17).
Regarding claim 16, Kita teaches swim goggles (figs. 4-7, para. 1), comprising: a left eyepiece (5 on left); a right eyepiece (5 on right); a frame (1 on left and right), the left eyepiece retained in the frame, the right eyepiece retained in the frame (paras. 45-51, figs. 4-6) and a spacer (4); but fails to teach the spacer being adjustable and operable to adjust a spacing between the left eyepiece and the right eyepiece, the adjustable spacer comprising: a rotating shaft; a left connector connected to the left eyepiece and threadingly engaged with the rotating shaft; a right connector connected to the right eyepiece and threadingly engaged with the rotating shaft, whereby a rotation of the rotating shaft relative to the frame adjusts a spacing between the left eyepiece and the right eyepiece; and a rotational lock operable to prevent a rotation of the left connector relative to the right connector during the rotation of the rotating shaft.

Kudelo teaches eyewear (figs. 1-8) with an adjustable spacer (fig. 3) operable to adjust a spacing between the left eyepiece and the right eyepiece (col. 2, lines 68-72, col. 3, lines 1-17), the adjustable spacer comprising: a rotating shaft (16); a left connector (14,15) connected to the left eyepiece (fig. 1) and threadingly engaged with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the spacer of the swim goggles of Kita so as to be formed as an adjustable spacer operable to adjust a spacing between the left eyepiece and the right eyepiece, the adjustable spacer comprising: a rotating shaft; a left connector connected to the left eyepiece and threadingly engaged with the rotating shaft; a right connector connected to the right eyepiece and threadingly engaged with the rotating shaft, whereby a rotation of the rotating shaft relative to the frame adjusts a spacing between the left eyepiece and the right eyepiece; and a rotational lock operable to prevent a rotation of the left connector relative to the right connector during the rotation of the rotating shaft in view of Kudelo in order to allow adjustability of the fit of the goggles to suit different users (col. 1, lines 24-27 of Kudelo).
Regarding claim 17, the Kita/Kudelo combined reference teaches the rotational lock (30) comprises a sleeve (structure of 30, figs. 3,7,8) non-rotatably connected to the left connector at a left end of the sleeve and non-rotatably connected to the right .

Claims 6,7, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (U.S. 20040088779) in view of Kudelo (U.S. Patent No. 2856813) in view of Chute et al. (U.S. 20160223840).
Regarding claim 6, the Kita/Kudelo combined reference fails to teach the connecting pieces are connected in an articulated manner to the frame of the swim goggles with a ball joint.
Chute teaches eyewear wherein opposing ends of a spacer are connected to a frame with a ball joint (paras. 10, 34-36, fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have connected the connecting pieces to the frame of the swim goggles of the Kita/Kudelo combined reference with a ball joint in view of Chute in order to allow the goggles to fold for ease in transport and storage (para. 10).
Regarding claim 7, the Kita/Kudelo combined reference the ball joint can be snapped into the frame of the swim goggles (the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably be capable of performing the function, it meets the claim limitation, the ball joint can be formed so that the ball portion of the ball joint is formed on opposing ends of the spacer and can be snapped into a receiving opening of the ball joint).

Chute teaches eyewear wherein opposing ends of a spacer are connected to a frame with left and right ball joints (paras. 10, 34-36, fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have connected the left connector to the frame via a left ball joint and to have connected the right connector to the frame via a right ball joint of the swim goggles of the Kita/Kudelo combined in view of Chute in order to allow the goggles to fold for ease in transport and storage (para. 10).
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita (U.S. 20040088779) in view of Kudelo (U.S. Patent No. 2856813) in view of Chou (U.S. 20100175174).
Regarding claim 8, the Kita/Kudelo combined reference teaches depending clip portions that fasten the spacer to the frame (figs. 6,7 of Kita) but doesn’t specifically teach the connecting pieces are connected to the frame of the swim goggles via a flexible connection.
Chou teaches goggles (figs. 1-4) having a spacer (2) connected to a frame via a flexible connection (paras. 26, 27, 2 is flexible and resilient thereby providing a flexible connection).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the depending 
Regarding claim 20, the Kita/Kudelo combined reference teaches left and right depending clip portions that fasten the spacer to the frame (figs. 6,7 of Kita) but doesn’t specifically teach the left connector is connected to the frame via a left flexible connector and the right connector is connected to the frame via a right flexible connector.
Chou teaches goggles (figs. 1-4) having a spacer (2) connected to a frame via a left flexible connector  and a right flexible connector (23,231 on left and right, paras. 26, 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the depending clip portions of 4 (figs. 6,7) out of a flexible, resilient material such that the left connector is connected to the frame via a left flexible connector and the right connector is connected to the frame via a right flexible connector in view of Chou in order to allow the depending clip portions the flexibility to extend through openings in the frame to engage the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732